REISSUED FOR PUBLICATION
                                                                                10 APR 2017
                                                                                   OSM
                                                                       U.S. COURT OF FEDERAL CLAIMS

    3Jn tbe mlniteb ~tates Qrourt of jfeberal Qrlaims
                              OFFICE OF SPECIAL MASTERS
                                      No. 16-1484                                       FILED
                                      Filed: March 13, 2017
                                                                                      MAR 13 2017
* * * * * * * * * * * * * *
                                                                                     U.S. COURT OF
STEPHANIE FOSTER,                             *                                     FEDERAL CLAIMS
                                              *
               Petitioner,                    *      Special Master Sanders
                                              *
V.                                            *
                                              *
SECRETARY OF HEALTH                           *      Order Concluding Proceedings.
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
* * * * * * * * * * * * * *

                             ORDER CONCLUDING PROCEEDINGS'

       On February 10, 20 17, Petitioner filed a Notice of Voluntary Dismissal in the above-
captioned case.

       Accordingly, pursuant to Vaccine Rule 21 (a) the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 2 l (a).

       IT IS SO ORDERED.




                                              Special Master


1
   This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
J 8(b), each party has 14 days within which to request redaction "of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar fi les, the disclosure of which would
constitute a clearly unwarranted invasion of privacy." Vaccine Rule 18(b).